UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 12-6490


BILLY ROY BOYD,

                  Petitioner - Appellant,

          v.

STATE OF SOUTH CAROLINA,

                  Respondent - Appellee.



                                No. 12-6553


BILLY ROY BOYD,

                  Petitioner - Appellant,

          v.

BERNARD MCKIE, Warden of Kirkland Correctional Institution,

                  Respondent – Appellee,

          and

ALAN WILSON,

                  Respondent.



Appeals from the United States District Court for the District
of South Carolina, at Aiken.    Timothy M. Cain, District Judge.
(1:11-cv-02981-TMC; 1:12-cv-00201-TMC-SVH)
Submitted:   August 6, 2012               Decided:    August 16, 2012


Before KING and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Billy Roy Boyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

           Billy Roy Boyd, a state prisoner, seeks to appeal the

district   court’s   orders   accepting   the   recommendation    of   the

magistrate judge and dismissing his motion, construed as a 28

U.S.C. § 2241 (2006) petition, without prejudice, and dismissing

his 28 U.S.C. § 2254 (2006) petition without prejudice.                The

district court has requested that these cases be returned to the

district court so that a filing error may be corrected and the

petitions may be appropriately addressed.        We grant the district

court’s request and order a limited remand for that purpose.

See Fed. R. Civ. P. 60(a); Fobian v. Storage Tech. Corp., 164
F.3d 887 (4th Cir. 1999).        The record, as supplemented, will

then be returned to this court for further consideration.               If

still dissatisfied, Boyd can also appeal to this court from any

subsequent final order or orders of the district court.

                                                                 REMANDED




                                   3